Third District Court of Appeal
                               State of Florida

                        Opinion filed August 10, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-2372
                     Lower Tribunal No. 11-27633 SP
                          ________________


            United Automobile Insurance Company,
                                  Appellant,

                                     vs.

             Best American Diagnostic Center, Inc.,
                    a/a/o Francisco Blanco,
                                  Appellee.



     An Appeal from the County Court for Miami-Dade County, Natalie
Moore, Judge.

     Michael J. Neimand, for appellant.

      David B. Pakula, P.A., and David B. Pakula (Pembroke Pines); Marks
& Fleischer P.A., and Gary Marks (Fort Lauderdale), for appellee.


Before LOGUE, GORDO and BOKOR, JJ.

     PER CURIAM.
      We reverse and remand consistent with our decision in United Auto.

Ins. Co. v. Millennium Radiology, LLC, 337 So. 3d 834, 837 (Fla. 3d DCA

2022) (“Millennium’s ‘identity’ is not the same in each of these cases

against United Auto; Millennium draws its identity from its assignor from

case to case. The identity element of collateral estoppel, therefore, is not

satisfied.”).

      Reversed and remanded.




                                     2